DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
Response to Amendment
Applicant’s amendments have overcome the rejections of claims 19-38 under 35 U.S.C. 103(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 19 recites “the third polar axis being perpendicular to the first polar axis and the second polar axis” in line 24. While figs. 75A-D all illustrate embodiments where the third polar axis is perpendicular to the first polar axis and the second polar axis, these figures represent "snapshots" in time of the magnets during rotation and these axes would not always remain perpendicular since the magnets rotate in opposite directions. For example, if one imagines a position between figures 75B and 75C where magnets 1134 and 1136 have been rotated 45 degrees in the direction of arrow A, and magnet 1064 has been rotated 45 degrees in the direction of arrow B, the axes of each magnet would actually be parallel, rather than perpendicular. As recited, the claim implies a fixed perpendicular relationship which is not supported by the original specification and is thus new matter. The examiner suggests removing this limitation from the claim.
Claims 20-38 incorporate the new matter of claim 19 therein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 19, 20, and 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With respect to claims 19 and 20, it is unclear what degree of linearity constitutes “substantially linear”. With respect to claim 24, it is unclear what is meant by “substantially the end” and “substantially the beginning”.
Claim 24 recites the limitation "the end" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the beginning" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-38 incorporate the indefinite subject matter of claim 19 therein.
Allowable Subject Matter
Claims 19-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action. 
Note: if Applicant amends claim 19 to remove the new matter, as suggested in the rejection under 35 U.S.C. 112(a) above, it would necessitate a double patenting rejection in view of US Patent No. 10039661, therefore the filing of a terminal disclaimer to obviate the potential double patenting rejection would also be necessary for claims 19-38 to be allowable.
The following is a statement of reasons for the indication of allowable subject matter: claim 19 has been amended to recite “the first external magnet having a first polar axis intersecting the first external magnet and extending perpendicularly to a rotational axis of the first external magnet, and the second external magnet having a second polar axis intersecting the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791